— Defendant appeals from an order denying his motion, in the nature of a writ of error, coram nobis, to vacate a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of practicing medicine without a license. Order affirmed. Appellant was convicted after a trial, and the alleged error of which he now complains appeared on the face of the record, which was reviewed by this court on appeal from the judgment of conviction. (People v. Kahn, 266 App. Div. 787.) Under such circumstances, coram nobis is not available. (People V. Sadness, 300 N. Y. 69.) Nolan, P. J., Carswell, Wenzel, Schmidt and Beldock, JJ., concur.